Title: To John Adams from Timothy Pickering, 14 September 1798
From: Pickering, Timothy
To: Adams, John




Sir
Department of State Trenton Sept. 14. 1798.

I have the honor to enclose the copy of a letter received yesterday from Mr. Liston. The application he refers to I made at the request of Mr. Read, Senator from South-Carolina, who stated to me, that the King of Great Britain had formerly made a present to the then province of South-Carolina of a number of heavy cannon which had belonged to the French ship Foudroyant (captured in I think 1760) but which on the evacuation of Charleston, by the British, in the American War, were carried away. The restoration of these cannon was the object of the application. Mr. Read was informed that the guns lay useless at Halifax; probably because their calibers were different from those of any English guns, and they did not chuse to mix them in service, as they would require shot & cartridges to be specially provided for them.
I have made a calculation of their value, which is at least Ten thousand dollars, including the 1800 shot belonging to the 24 guns. Their transportation may be effected with very little expence. I have suggested to the Secretary of the Navy, that one of the sloops of war might be ordered to Halifax to take the cannon & shot on board, and proceed with them to Charleston. In the whole voyage, backwards and forwards, she would not be two days (excepting while in Halifax harbour receiving the guns – and previous orders might prevent any delay there) off the cruizing ground proper for the protection of the commerce on our coasts. He concurs in these ideas.
I now beg leave to submit the matter to your consideration and decision—Whether the guns and shot above mentioned shall be received on loan, with an engagement by the Secretary of War to reland them, free of expence, in such part of the British American Dominions as shall be pointed out?—As Mr. Liston suggests, there is scarcely a remote probability that they will ever be called for. The guns and shot are deserving attention not perhaps so much for their intrinsic value (though that is not inconsiderable) as that they are ready for immediate service, and that we want them. The State of South-Carolina will undoubtedly be eager to give a counter security to the U. States to guard them against any future expence, should the guns be redemanded; receiving the guns as the property of that state, according to the original donation. Should that state decline giving such an indemnity, the guns will remain with the U. States. It is highly probable that if they are received on loan, the British Government, on the report of the matter by Prince Edward, will relinquish all future claim to them.
I have the honor to be, / with great respect, / Sir, your most obt. servt.

Timothy Pickering